NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



JOSEPH LAMAR,                            )
                                         )
             Appellant,                  )
                                         )
v.                                       )    Case No. 2D19-1579
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed September 18, 2020.

Appeal from the Circuit Court for
Sarasota County; Debra Johnes Riva,
Judge.

Jonathan R. Saunders, Clearwater, for
Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Jonathan P. Hurley,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.

             Affirmed.


NORTHCUTT, ROTHSTEIN-YOUAKIM, and SMITH, JJ., Concur.